 FIRSTENERGY GENERATI
ON CORP
.  585 First
Energy 
Generation Corp.
 and
 International 
Brotherhood o
f Electrical Workers, Local Union
 No. 272, AFL
ŒCIO.  
Case 06
ŒCAŒ036631 April 
14, 2015
 DECISION AND ORDER
 BY MEMBERS 
HIROZAWA
, JOHNSON
, AND 
MCFERRAN
 On 
August 6, 2012
, the Board issued a Decision and 
Order in this proceeding, which is reported at 
358 NLRB 
842.  Thereafter, the General Counsel filed an application 
for enforcement
 in the United States Court of Appeals 
for the Thir
d Circuit
.   At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 
to the Board had been challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme 
Court issued its decision in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014)
, holding that the challenged appoin
t-ments to the Board were not valid.  
Thereafter, the court 
of appeals vacated the Board
™s Decision and Order and 
remanded this case for further proceedings consistent 
with the S
upreme Court
™s decision.
  The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we have considered 
de novo
 the 
judge
™s decisio
n and the record in light of the exceptions 
and briefs.  We have also considered the now
-vacated 
Decision and Order, and we agree with the rationale set 
forth therein.  Accordingly, we 
affirm the judge
™s ru
l-ings, findings, and conclusions and 
adopt
 the
 judge
™s 
recommended Order to the extent and for the reasons 

stated in the Decision and Order reported at 35
8 NLRB 
842, which 
we incorporate by reference.
1 ORDER
 The National Labor Relations Board orders that the 
Respondent, FirstEnergy Generation Corp., S
hippin
g-port, Pennsylvania, its officers, agents, successors, and 

assigns, shall
 1 In 
addition to affirming the modifications of the judge™s reco
m-mended Order contained in the now
-vacated Decision and Order, w
e shall further modify the judge™s recommended Order in accordance 
with our recent decision in 
Don Chavas, LLC d/b/a 
Tortillas Don Ch
a-
vas
, 361 NLRB 
101
 (2014), and we shall modify the notice to conform 
to 
Durham School Services
, 360 NLRB 
694
 (2014)
. In agreeing with the judge™s conclusion that the Respondent™s un
i-lateral change to future retiree healthcare benefits was unlawful, Me
m-ber Johnson relies only on the judge™s finding that the Respondent 
failed to meet its burden of proof to establish that it made changes to 
those benefits with such regularity and frequency that the ﬁpracticeﬂ 
would be expected to continue or reoccur on a r
egular and consistent 
basis. 
Church Square Supermarket
, 356 NLRB 
1357, 1362
 (2011). He 
finds it unnecessary to rely on the judge™s finding that the retirement 

benefit change here is significantly different from past changes. 
 1.  Cease and desist from
 (a)
  Changing the terms and conditions of employment 
of its unit employees without first notifying International 
Brotherhood of Electrical Wo
rkers, Lo
cal Union No. 
272, AFL
ŒCIO and giving it an opportunity to bargain.
 (b)
  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirm
ative action which is ne
c-essary to effectuate the 
policies
 of the Act
. (a)
  Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit e
m-ployees, notify and, on request, bargain with the Union 
as the exclusive coll
ective
-bargaining representative of 
employees in the following bargaining unit:
  All production and maintenance employees, including 

Control Room Operators, employees in the Stores, 
Electrical, Maintenance, Operations, I &
 T, and Yard 
Departments at the Br
uce Mansfield Plant, excluding 
technicians, office clerical employees and guards, other 
professional employees and supervisors as defined in 
the National Labor Relations Act.
  (b) 
 Rescind the change in the terms and conditions of 
employment for its unit 
employees that was unilaterally 
implemented on July 1, 2009.
 (c)
  Make all former employees who retired on or after 
July 1, 2009, or who subsequently retire, whole for any 
loss of earnings and other benefits suffered as a result of 
the changes that were un
ilaterally implemented on July 
1, 2009, in the manner set forth in the remedy section of 
the judge
™s decisio
n as amended in this decision.
 (d)
  Compensate affected former employees for the 
adverse tax consequences, if any, of receiving lump
-sum 
backpay awa
rds, and file a report with the Social Secur
i-ty Administration allocating the backpay awards to the 
appropriate calendar quarters for each affected former 

employee.
 (e) 
 Preserve and, within 14 days of a request, or such 
additional time as the Regional Dir
ector may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy o
f such records if stored in electronic form, 
necessary to analyze the amount of compensation due 
under the terms of this Order.
 (f) 
 Within 14 days after service by the Region, post at
 its Shippingport, Pennsylvania
 facility copies of the a
t-362 NLRB No. 66
                                                             586 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 tached notice 
marked ﬁAppendix.ﬂ
2  Copies of the notice, 
on forms provided by the Regional Director for Region 
6, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous pl
ac-es, including all places where notices to employees are 
customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 

such as by email, posting on an intranet or an internet 
site, and/or other electro
nic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 

covered by any other material.  If the Respondent has 

gone ou
t of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 
Respondent at any time since July 1, 2009.
 (g)  Within 21 days after service by the Region, file 
with the Regional Director for Region 6 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 

taken to comply.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES 
YOU THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 change your te
rms and conditions of 
employment without first notifying International Brot
h-2 If this Order is enforced by
 a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labo
r Relations Board.ﬂ
 erhood of Electrical Wo
rkers, Local Union No. 272, 
AFL
ŒCIO and giving it an opportunity to bargain.
 WE WILL NOT
 in any like or related manner interfere
 with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify and, on request, bargain with the 

Union as the exclus
ive collective
-bargaining represent
a-tive of our employees in the following bargaining unit:
  All production and maintenance employees, including 
Control Room Operators, employees in the Stores, 
Electrical, Maintenance, Operations, I &
 T, and Yard 
Departmen
ts at the Bruce Mansfield Plant, excluding 
technicians, office clerical employees and guards, other 

professional employees and supervisors as defined in 
the National Labor Relations Act.
  WE WILL 
rescind the changes in the terms and cond
i-tions of employmen
t for our unit employees that were 
unilaterally implemented on July 1, 2009.
 WE WILL 
make all former employees who retired on or 
after July 1, 2009, or who subsequently retire, whole for 
any loss of earnings and other benefits resulting from the 
changes th
at were unilaterally implemented on July 1, 
2009, plus interest.
 WE WILL 
compensate 
the 
affected 
former employees
 for the adverse tax conseq
uences, if any, of receiving
 lump
-sum backpay awards, and 
WE WILL 
file a report 
with the Social Security 
Administrati
on allocating the 
backpay awards
 to the appropriate calendar quarter
s for 
each affected former employee
.    FIRST
ENERGY 
GENERATION 
CORP
.  The Board
™s decision can be found at 
www.nlrb.gov/ca
se/06
-CA-036631
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 

Board, 1099 14th Street, N.W., Washington, D.C.
 20570, or 
by calling (202) 273
Œ1940.  
                                                              